DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 2/22/2021 is acknowledged.
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse requirement in the reply filed on 2/22/2021.
Statue of claims
Claims 1-14 are currently examined. Claims 15-22 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of Hong et al (US 10265499, hereinafter “Hong ’499”) in view of Hong et al (US 8708999, hereinafter “Hong’999”) Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, Hong ‘499 claims a urinary catheter system, the system comprising: 
a urinary catheter having a distal end (claim 1, line 3) configured for insertion into a urethra and a proximal end (claim 1, lines 3-4); 

an enclosure for housing the urinary catheter (claim 1, line 11, donut-shaped enclosure), the enclosure comprising: 
a bottom member comprising a base and an inner wall with an inner hole leading to an inner open portion of the enclosure (claim 1 lines 13-23) ; and 
a top member (claim 1 line 24) comprising an outer wall (claim 1 line 29, outer peripheral wall) with an outer hole (claim 1 lines 31-32, an outer hole) leading out of the enclosure, wherein the top member is attached to the bottom member so as to rotate relative to the bottom member about an axis of rotation (claim 1 line 24, a top member rotatably coupled with the bottom member), wherein rotating the top member or the bottom member relative to the other member causes the urinary catheter to wind into a spiral between the inner wall of the bottom member and the outer wall of the top member (Claim 1, col. 20, lines 19-21);
	Hong’499 does not explicitly disclose a urine collection bag attached to the proximal end of the urinary catheter and housed within the inner open portion of the enclosure. 
However, Hong’999 discloses the urinary catheter system is capable of a urine collection bag to be attached to the proximal end of the catheter (claim 7), and the catheter is attached to the enclosure (claim 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to consider utilizing the middle open portion to store the urine collection bag.
Regarding claims 11 and 12, Hong’499 does not claim the system comprising a hygienic sleeve.
Hong’999 discloses the system comprising a hygienic sleeve disposed over at least a portion of the catheter (claim 12, further comprising a flexible tube disposed around a majority of the catheter), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a flexible tube covering the catheter that is made out of flexible material such as silicone, polyvinyl chloride, or another plastic material. Doing so would provide sealing against air and any consequent contact with infectious elements (Col 7 lines 44-46) to the catheter while the catheter is rolled up and enclosed within donut-shaped enclosure.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hong et al (US 20160001037, hereinafter “Hong”)
Regarding claim 1, Hong discloses a urinary catheter system, the system comprising: 
a urinary catheter (catheter 104) having a distal end (distal end 105) configured for insertion into a urethra and a proximal end (par [0135] advance the catheter out of the enclosure and into the urethra); 
a sheath (hygienic sheath 404) slidably disposed over a portion of the urinary catheter near the distal end and configured to allow the urinary catheter to be advanced into the urethra without directly touching the urinary catheter (par [0135] advance the catheter out of the enclosure and into the urethra without touching the catheter); 

a bottom member (bottom member 610) comprising a base (inner peripheral wall 524) and an inner wall with an inner hole leading to an inner open portion of the enclosure (inner hole 408) ; and 
a top member (top member 512) comprising an outer wall (outer peripheral wall 520) with an outer hole (cutout portion 518) leading out of the enclosure, wherein the top member is attached to the bottom member so as to rotate relative to the bottom member about an axis of rotation (claim 1, a top member rotatably coupled with the bottom member), wherein rotating the top member or the bottom member relative to the other member causes the urinary catheter to wind into a spiral between the inner wall of the bottom member and the outer wall of the top member (claim 1, rotating one of the top member or the bottom member relative to the other member causes the catheter to wind into a spiral within the enclosure); and 
a urine collection bag (plastic bag 2010) attached to the proximal end of the urinary catheter and housed within the inner open portion of the enclosure (as noted in paragraph [0159], lines 18-21, the bag can be stored in the center of the portably functional receptacle 2040 - which is consistent with the enclosure 402 as set forth above).
	Regarding claim 3, Hong also teaches the inner wall of the bottom member of the enclosure comprises multiple curved, vertical slats, and wherein at least some of the 2 vertical slats include a snap lock member for locking with a corresponding feature of the top member (see Examiners annotated figure 7A below).

    PNG
    media_image1.png
    319
    464
    media_image1.png
    Greyscale

	Regarding claim 4, Hong also teaches two of the multiple vertical slats have a different curvature than the other multiple vertical slats, to form the inner hole in the inner wall (Inner Hole, see Examiners annotated figure 7A above).
	Regarding claim 5, Hong also teaches the outer hole in the outer wall of the top member of the enclosure is formed by: an outer edge portion (handle portion 416) that is flexible to allow for pressing by the user to stop movement of the catheter into or out of the outer hole (par [0136], user’s finger pinching the handle portion radially inward, thus pinching the catheter and restricting movement of the catheter through the outer hole); and an inner edge portion formed as a ramp to facilitate advancement of the catheter out of the outer hole (see examiner’s annotated figure 5B below).

    PNG
    media_image2.png
    365
    376
    media_image2.png
    Greyscale

	Regarding claim 6, Hong also discloses an adapter (funnel 1402) coupled between the urine collection bag and the proximal end of the catheter, wherein the adapter allows the urine collection bag to be removed from the proximal end of the catheter and a new urine collection bag to be attached to the catheter (The prior teaches in par [0157] that the catheter may have a funnel attached to a urinary drainage bag).
	Regarding claim 7, Hong also discloses the adapter has a straight, tubular shape (a funnel 418 as shown in figure 4 forms a straight and cylindrical structure).
	Regarding claim 8, Hong also discloses the adapter comprises a bend (see figure 14, and further par [0152] funnel may have a bent configuration).
	Regarding claim 9, Hong also discloses the sheath comprises at least one outward facing protrusion (see figure 12A-F) to facilitate gripping the sheath and sliding the sheath along the catheter by a user (par [0150] different shapes and configurations illustrated may be advantageous for gripping the sheaths and sliding them along a catheter).
Regarding claim 11, Hong also discloses a hygienic sleeve (flexible tubing 201) disposed over at least a portion of the catheter to prevent contamination of the catheter before and during insertion into the urethra (par [0085] flexible tubing is sealed against air and any consequent contact with infectious elements).
	Regarding claim 12, Hong also discloses the hygienic sleeve comprises a material selected from the group consisting of plastics and polymers (par [0081] flexible tubing might be made of a relatively flexible material, such as silicone, polyvinyl chloride, or another plastic material)
	Regarding claim 13, Hong also discloses the enclosure comprises a disposable package, and wherein the catheter, the sheath and the urine collection bag are completely removable from the enclosure (par [0053] discloses the catheter system include a disposable urinary catheter and a packaging device for the catheter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Regarding claim 2, Hong does not expressly discloses a diameter of the enclosure is no greater than 60 millimeters.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hong to have a maximum diameter of 60 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 14, Hong also discloses package (outer package/pouch as described in par [0147]) for storing the urinary catheter, the sheath, the enclosure and the urine collection bag before use except for the package is tear-drop shaped. However, It would have been an obvious matter of design choice to (describe modification), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Conway et al (US 2012/0239005, hereinafter "Conway").
Regarding claim 10, Hong discloses the invention as claimed as discussed above.
Hong fails to teach the sheath comprises at least one inward facing protrusion.
Conway teaches the sheath (flared gripper 1) comprises at least one inward facing protrusion ([0023] flared gripper comprises an optional texture include raised ribs 23, pebbles 25, and roughening 27. Such textures can also be employed on the inner surface of flared gripper 1) to facilitate gripping the sheath and sliding the sheath along the catheter by a user.
Conway utilizes an optional textures to direct the squeeze force from user to smaller area which provides a higher psi applied to the catheter grip ([0026]). This provides a better grip to its user. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samuels (US 6,375,006)
Moe Oliver (US 2,711,734)
Rowan et al (US 3,154,080)
Knapp et al (US 2014/062859)
Maki et al (US 2009/0071851)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781